29 So.3d 385 (2010)
HOLMES REGIONAL MEDICAL CENTER, INC., Petitioner,
v.
Debra BLANCHARD, as Personal, etc., Respondent.
No. 5D09-2422.
District Court of Appeal of Florida, Fifth District.
February 26, 2010.
Scott Mason Baughan of Watson, Solieau, DeLeo, Burgett, Pickles & Baughan, P.A., Cocoa, for Petitioner.
Terry E. Resk of Haile, Shaw & Pfaffenberger, P.A., North Palm Beach, for Respondent.
PER CURIAM.
Although Petitioner has identified one potential error regarding the requirement that it produce records without prepayment of its reasonable charges, this is not the type of error that may be remedied by certiorari. W. Fla. Reg'l Med. Ctr., Inc. v. See, 18 So.3d 676, 683 (Fla. 1st DCA 2009). In all other respects, we deny the petition, concluding that no error has been demonstrated.
PETITION DENIED.
TORPY, LAWSON and EVANDER, JJ., concur.